Citation Nr: 1041470	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-08 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a hip disability, to 
include as secondary to service connected disability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 
1989.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida, (hereinafter RO).  

In his October 2010 presentation, the Veteran's 
representative raised the issues of entitlement to service 
connection for bilateral ear drum ruptures and hearing 
loss, and earlier effective dates for the grants of a 10 
percent rating for tinnitus and service connection for 
chronic renal disease.  These issues have not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

There is no competent evidence demonstrating a current hip 
disability that is etiologically related to service or service 
connected disability. 


CONCLUSION OF LAW

A hip disability was not incurred in or aggravated by service and 
is not proximately due to or the result of service connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in February 2005 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claim.  

As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained.  While the 
Veteran has reported that he underwent bilateral hip 
arthroplasties in 1997 and 1998 by private physicians, the 
Veteran has not responded to various attempts by the VA to obtain 
the records of this treatment (see May 15, 2007, DRO 
COMMUNICATION REPORT).  There is no indication that the Veteran 
has a current hip disability that is related to service or 
service connected disability; as such, a VA examination is not 
necessary.  As there is no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claims, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis
 
It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.
 
Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

That a condition or injury occurred in service alone is not 
enough for a grant of service connection; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992). 

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

It is not contended that a hip disability was incurred in 
service, and review of the service treatment reports, to include 
the reports from the February 1989 retirement examination and 
medical history collected at that time, do not reflect a hip 
disability.  The Veteran does contend that he has a hip 
disability due to service connected disability, with his initial 
contention in September 2004 being that it was the result of 
hypertension and his March 20007 assertion that it was the result 
of an adverse reaction to long term steroid use as anti-rejection 
medication following a kidney transplant.  As indicated, the 
Veteran contends that he underwent bilateral hip arthroplasties 
in 1997 and 1998 by a private physician due to 
osteoporosis/aseptic necrosis, and it is his assertion that this 
condition was the result of medication for his service connected 
renal disease.   

The May 2005 VA genitourinary examination included a 
musculoskeletal examination that did not indicate that the 
Veteran had undergone hip arthroplasties or reflect any 
disability in the hips, nor did a VA examination completed in 
March 1990.  There is otherwise no evidence of a current hip 
disability, and as previously noted, the Veteran has not 
responded to requests from VA to assist efforts to obtain the 
records from the purported private hip arthroplasties.  The duty 
to assist is not a "one way street," and when, as in the 
instant case, it is the Veteran that has the "information that 
is essential in obtaining the putative evidence," the Veteran 
cannot "passively wait" for the assistance of the VA.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the claim for 
service connection for a bilateral hip disability must be denied 
on the basis of there being no current disability.  See Rabideau, 
Brammer, supra.  

To the extent that there is a current hip disability that is not 
shown by clinical evidence of record, the lack of any competent 
medical evidence linking such disability to service or service 
connected disability precludes a grant of service connection.  
See Hickson, supra.  It is emphasized that the Veteran's 
assertions linking a current hip disability to service connected 
disability, to include medication taken therefore, cannot be used 
to establish the claim as a layperson is not qualified to render 
a medical opinion regarding the etiology of disorders and 
disabilities.  Espiritu; cf. Jandreau.  Finally, in reaching this 
decision, the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claim for service connection for a hip disability, the 
doctrine is not for application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for a hip disability to include 
as secondary to service connected disability is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


